Citation Nr: 1735040	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-00 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for kidney stones, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1971 to August 1973.  This matter is before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, a hearing was held before the undersigned in Washington D.C.; a transcript is in the claims file.  This matter was previously before the Board in February 2015, when it was remanded for additional development.  [The February 2015 Board decision also remanded claims of service connection for impotence and right ulnar neuropathy, which were granted in a November 2015 rating decision.  Consequently, those issues are no longer in appellate status.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In October 2015, the Veteran was afforded a VA nexus examination regarding his kidney stones.  The examiner noted a prior history of ureteral stone, but did not acknowledge the left renal calculus treated in September 1999, and did not acknowledge the Veteran's report that he is currently being prescribed medication to prevent stone formation.  (See, e.g., May 2010 statement that he takes potassium pills to prevent kidney stones and February 2016 VA treatment record noting current prescription of potassium citrate for kidney stone.)  The opinion was also limited to consideration of service connection on a secondary basis (caused or aggravated by diabetes) and did not address the Veteran's lay assertions that he had his first kidney stone during active service or that they are related to his Agent Orange exposure.  Consequently, the opinion is inadequate, and remand is required.

Additionally, VA has made numerous requests for the Veteran to provide signed release forms for VA to obtain private treatment records that he has identified as pertinent to his claim.  The Veteran has not fully complied with VA's requests.  (See, e.g., February 2015 remand (listing 14 providers), March 2015 correspondence from the Veteran (listing three providers' addresses, including his primary care physician and the physician who has treated him extensively for kidney stones, but no releases), and March 2015 signed records release (for three different providers.))  Of critical importance are the records from Drs. Mullins and Escajeda, identified as providers of kidney/ureteral stone treatment for the Veteran as early as in 1995.  [While the record includes reports of surgical procedures to treat the stones, and partial diagnostic records, it does not include records of the initial clinical diagnosis (which are pertinent, and perhaps critical, evidence in the matter at hand).  (See April 2010 release (limited to records from 1999.)]  On remand, the Veteran should be specifically requested to provide releases for VA to obtain all records from Drs. Mullins and Escajeda.  The Veteran should be advised that if he fails to provide the requested authorizations (for Drs. Mullins and Escajeda or any other previously identified private treatment provider), it will be assumed that the records either do not exist, or that they do not support his claim.

Additionally, the Veteran also stated that his VA treating physician, Dr. D. E. L., has copies of his relevant private treatment records.  Given that the identified treatment records may contain information pertinent to the claim, and because VA treatment records are constructively of record, development for the records is necessary to ensure that the evidentiary record is complete.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to submit authorization and release forms for VA to obtain treatment records from Drs. Mullins and Escajeda.  If he provides the identifying information and releases sought, secure for the record copies of the complete clinical records of the identified treatment not already associated with the record.  If the records are available, but not received pursuant to the AOJ's request, the Veteran must be so advised and reminded that ultimately it is his responsibility to ensure that private records sought are received.  
The AOJ should also secure for the record all records of VA evaluations and treatment the Veteran has received for kidney stones (that are not already associated with the claims file), to include any private treatment records he provided to his VA treating physician(s)(as alleged). If none are located, the scope of the search for private treatment records submitted to a VA physician must be noted in the record.  

2.  Thereafter, the AOJ should arrange for a nephrology examination of the Veteran to determine the nature and likely etiology of his kidney stone disability.  The Veteran's entire record (to include all evidence and information received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his record the examiner should:

Identify the most likely etiology for the Veteran's kidney stones.  Specifically, is it at least as likely as not (a 50% or better probability) that the disability is related to his active service, to include presumed exposure to Agent Orange, or is secondary to his service-connected diabetes?  

The examiner should specifically opine whether the Veteran's lay reports of initial manifestations occurring during active service (see, e.g., July 2012 DRO hearing transcript, alleging that he had no pertinent sexual contact and was told by a medical corpsman that he did not actually have a sexually transmitted infection (STI) but was treated with STI medication because no other treatment was available) are clinically consistent with notations in treatment record (see, e.g., September 1972 and January-March 1973 service treatment records, to include laboratory (urinalysis) findings of gonorrhea and report of prior sexual contact).  

The examiner should also address the Veteran's report that a treating physician told him his medical problems were all secondary to his diabetes (see, e.g., January 2013 substantive appeal.)   

The examiner must include rationale with all opinions, citing to supporting clinical data/medical literature as deemed appropriate.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

